DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 1/21/20222 is acknowledged. Claim 1 has been amended. Claims 2, 4, 6-15, 24-30 have been canceled.  Claims 1, 3, 5, 16-23, 31-38 are pending.  Claims 32-34 and 36-38 are withdrawn from consideration as being drawn to a non-elected invention. Claims  1, 3, 5, 16-23, 31 and 35 are address in this Office action.   ‘
	All of the amendment and arguments have been thoroughly reviewed and considered. Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims. 
This action is made Final. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Previous Rejections
Status of the application:
(a)	The claim rejection under 35 USC 112(b) directed to the claims 1, 3, 5, 16-23, 31 and 35 is maintained but modified to address Applicant’s claimed amendment. 

(b)	The claim rejection under 35 USC 112(b) directed to claim 3 is withdrawn in view of Applicant’s amendment of the claim.   
(c)	The prior art rejection under 35 USC 103 directed to the claims 1, 3, 5, 16, 17, 20, 23 and 31 as being unpatentable over Chinnaiyan et al in view of Dodurga et al and further in view of Ali et al and Saxty et al is maintained and discussed below.
 (d)	The prior art rejection under 35 USC 103 directed to the claims 18 and 19 as being unpatentable over Chinnaiyan et al in view of Dodurga et al in view of Ali et al and Saxty and further in view of Mengual et al is maintained  and discussed below.
(d)	The prior art rejection under 35 USC 103 directed to the claim 21 as being unpatentable over Chinnaiyan in view of Dodurga in view of Ali and Saxty and further in view of Stef et al is maintained and discussed below.
(e)	The prior art rejection under 35 USC 103 directed to the claim 22 as being unpatentable over Chinnaiyan in view of Dodurga in in view of Ali and Saxty in view of Lamond et al (WO 2009037490, March 2009) and further in view of Millholland et al (Research and Reports in Urology, 4:33-40, June 2012) is maintained and discussed below.
(f)	The prior art rejection under 35 USC 103 directed to the claim 35  as being unpatentable over Chinnaiyan et al in view of Dodurga et al in view of Ali et al and Saxty et al as previous discussed above and further in view of Pan et al is maintained and discussed below.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 3, 5, 16-23, 31 and 35  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1, 3, 5, 16-23, 31 and 35 are indefinite in the claim 1 at the limitation “administering a fibroblast growth factor receptor (FGFR) inhibitor to the patient if a biological sample from the patient comprises FGFR3 S249C….” because the claim appear to suggest prior steps of determining a specific gene mutant however no prior arts are recited.  Likewise, the limitation “if” with regards to the administering step appears to suggest that this step is optional and therefore the claimed method steps do not appear to account how the method operates in the absence of the recited gene mutant.  MPEP states “while minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion” (see Ex parte Erlich, 3 USPQ2d1011, p.1011 (Bd. Pat, Applicant. Int.1986). Clarification is required.
Response to Arguments
6.	Applicant traverses the rejection on the following ground:   Applicant states that the claim 1 has been amended to recite “if a biological sample from the patient comprises FGFR3 S249C.   Applicant states reconsideration and withdrawal of the rejection are requested.
7.	All of the amendment and arguments are thoroughly reviewed and considered but are not found persuasive because the claims do not make clear how one is to determine if a patient’s biological sample comprise FGFR3 S249C and therefore it is unclear how the administering step is intended to be perform when the person does not comprise the claimed FGFR3 S249C.  Because infringing methods cannot be distinguished from non-infringing methods, the metes and bounds of the claimed invention is indefinite.
Claim Interpretation

    PNG
    media_image1.png
    135
    211
    media_image1.png
    Greyscale
8.	The claimed invention is drawn to a method of treating bladder cancer in a patient, the method comprising administering a fibroblast growth factor receptor (FGFR inhibitor to the patient if a biological sample from the patient comprise FGFR3S249C, where the FGFR inhibit comprises a compound having the structure of Formula (I) (shown to the left), a N-oxide thereof, a pharmaceutically acceptable salt thereof, or a solvate thereof.
The specification teaches at paragraph [0053]:

[053] In some embodiments, if one or more FGFR mutants are present in the sample, the patient can be treated with a FGFR inhibitor disclosed in U.S. Pub. No. 2013/0072457 A1 (incorporated herein by reference), including any tautomeric or stereochemically isomeric form thereof, and a N-oxide thereof, a pharmaceutically acceptable salt thereof, or a solvate thereof (suitable R groups are also disclosed in U.S. Publ. No. 2013/0072457 A1). In some aspects, for example, the patient can be treated with N-(3,5-dimethoxyphenyl)-N'-(1-methylethyl)-N-[3-(1-methyl-lH-pyrazol-4-yl) quinoxalin-6-yl]ethane-1,2-diamine (referred to herein as "JNJ-42756493" or "JNJ493"): 
(I)
    PNG
    media_image2.png
    129
    217
    media_image2.png
    Greyscale
.

Regarding the formula I, based on the teachings of the specification the formula I is interpreted as N-(3, 5-dimethoxyphenyl)-N'-(1-methylethyl)-N-[3-(1-methyl-lH-pyrazol-4-yl)quinoxalin-6-yl]ethane-1,2-diamine (referred to herein as "JNJ-42756493" or "JNJ493"). 
	For the purpose of application of prior art, the claims are being given the broadest reasonable interpretation in light of the teachings of the specification.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, 5, 16, 17, 20, 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnaiyan et al (US 20150017637, effective filing date July 2013) in view of Dodurga et al (Genetics and Molecular Research, 10(1): 86-95, 2011) and further in view of Ali et al (WO 2014/113729, January 2013) and Saxty et al (US 20130072457, March 2013).
	Regarding claims 1, 3, 5, 31, Chinnaiyan et al teach a method of treating bladder cancer in a patient, the method comprising administering a fibroblast growth factor receptor (FGFR) inhibitor to the patient if a biological sample from the patient has been determined to comprise an FGFR mutant ([0003], [0012] and wherein said FGFR inhibitor is a compound to modulate the cancer marker activity ([0131] – [0141]) (see also claims). Chinnaiyan et al teach that the FGFR gene mutant may comprise of S249C and notes the association of this gene mutant in bladder cancer cell lines ([0172]).
	Dodurga et al teach the incidence of FGFR gene mutants in patient samples comprising bladder cancer, wherein said gene mutant comprises of S249C (see abstract and page 90).   
Chinnaiyan and Dodurga differ from the instant invention in that the reference does not teach wherein the compound comprise of the FGFR inhibitor of formula (I), i.e., JNJ42756493.
	Ali et al provides an invention that addresses a need for identifying novel genetic lesions associated with cancers such as cholangiocarcinomas. Such genetic lesions are used as an effective approach to develop compositions, methods and assays for evaluating and treating cancer patients. See p. 2:21-23. The invention includes acquiring knowledge of the presence or absence of an alteration in FGFR2 protein in a subject. See p. 3:23-24, 29-32. JNJ42756493 is an example of the FGFR2 inhibitor useful for treating cancer in the invention. See p. 59:14-19; see also Claims 4 and 9. Bladder cancer is mention as a cancer that may be modulated by FGFR inhibitor. See p. 59:1.
	Saxty et al teach treating cancer with FGFR inhibitors including the compound of the instant formula I, N-(3, 5-dimethoxyphenyl)-N'-(1-methylethyl)-N-[3-(1-methyl-lH-pyrazol-4-yl)quinoxalin-6-yl]ethane-1,2-diamine, a N-oxide thereof, a pharmaceutically acceptable salt hereof or a solvate thereof (see abstract, [0001], [1023], page 287, left column and claims 22, 26-30). Saxty et al teach that the cancer may comprise of bladder cancer.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claims invention to have combined the teachings of Chinnaiyan et al with that of Dodurga et al because both of the references are concerned with identifying bladder cancer in subjects with mutations associated with FGFR for the obvious benefit of determining subsequent cancer treatments.  The ordinary artisan would have been motivated to further utilize an FGFR inhibitor, such as JNJ42756493, to treat FGFR mutants associated with bladder cancer such as taught by Chinnaiyan and Dodurga because Ali expressly teaches that patients should be identified to see whether they have a FGFR2 mutation and treat cancer using a FGFR2 inhibitor, such as JNJ42756493. The ordinary artisan would have found it obvious to administer JNJ42756493 as taught by Ali et al and Saxty et al to a bladder cancer patient because Saxty et al teach the suitability to do so with a reasonable expectation of success (see claims at page e.g., 315).  Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention. 
	Regarding claim 16, Chinnaiyan et al teach evaluating comprises amplifying a cDNA with a pair of primers that amplify the mutant from a panel of genes (see [0050], [0151], [0161], [0162]).
	Regarding claim 17, Chinnaiyan et al teach wherein the evaluating comprises isolating an RNA from a biological sample and synthesizing the cDNA from the isolated RNA ([0151]-[0152]).
	Regarding claim 20, Chinnaiyan et al teach wherein the amplifying comprises performing a real-time PCR ([0161]).
	Regarding claim 23, Chinnaiyan et al teach wherein the method further comprises sequencing the amplified cDNA ([0082] and [0152] which teach amplification and sequencing using Illumina HiSeq 2000).

11.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnaiyan et al in view of Dodurga et al in view of Ali et al and Saxty et al as previous discussed above and further in view of Mengual et al (BMC Research Notes, 1: 21, pages 1-8, June 2008).  
Regarding claims 18 and 19, Chinnaiyan in view of Dodurga in in view of Ali and Saxty teach a method for treating  bladder cancer in a patient comprising steps of administering a FGFR inhibitor to the patient if a biological sample from the patient  has been determined to comprise FGFR3 S249C, wherein the FGFR inhibitor comprises a compound having the structure of Formula I as described in the claims 1 and 31 and depicted by Ali et al and Saxty et al, and wherein the determining the presence of FGFR3 S249C in a biological sample comprise method steps of performing an amplification based assay as discussed in Chinnaiyan and Dodurga.
The combination of the cited prior art do not expressly teach wherein the method comprises preamplifying the cDNA prior to the amplifying step or wherein the cDNA is preamplified.
In a general teaching, Mengual teach preamplification of specific DNA targets prior to subsequent analysis. Mengual teach that it is necessary to preamplify samples to generate cDNA copies to enable an accurate quantification of transcripts and maintain high sensitivity (abstract and page 1, last line of column 2 to page 2, lines 1-2 of column 1).   Mengual teach that the preamplification system was used in the context of bladder cancer detection by analyzing RNA sample obtained from bladder fluids.  Mengual teach that the methodology allowed for preamplifying cDNA from degraded RNA samples and/or low abundance expressed genes (see third full paragraph of col 1 on page 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the method of Chinnaiyan et al or Williams to encompass a preamplification step as taught by Mengual for the obvious benefit of increasing the abundance of fusion gene and generate enough cDNA copies to enable accurate analysis of transcripts and maintain high sensitivity as suggested by Mengual.   

12.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnaiyan in view of Dodurga in in view of Ali and Saxty and further in view of Stef et al (WO 2011027219, March 2011).
Chinnaiyan in view of Dodurga in in view of Ali and Saxty teach a method for treating  bladder cancer in a patient comprising steps of administering a FGFR inhibitor to the patient if a biological sample from the patient  has been determined to comprise FGFR3 S249C, wherein the FGFR inhibitor comprises a compound having the structure of Formula I as described in the claims 1 and 31 depicted by Ali et al and Saxty et al, and wherein the determining the presence of FGFR3 S249C in a biological sample comprise method steps of performing an amplification based assay as discussed in Chinnaiyan and Dodurga.
	Chinnaiyan et al further teach reagents for performing amplification comprising a primer pairs that amplify a fusing junction of the gene fusion, probe that specifically hybridize to the gene fusion and primer pairs that hybridize to a 5’ member or 3’ member of a gene fusion reagent, sequence primer that binds to the gene fusion and generates an extension product that spans the fusion junction of the gene fusion and label ([0011]).   Chinnaiyan et al teach quantitative RT-PCR using a fusion specific primers (see Table 15 and para. [0161]).   Chinnaiyan further teach wherein the quantitative RT-PCR assay comprise of a real-time PCR system [0161].
	The references in combination do not teach wherein the real-time PCR system is performed with one or more probes comprising SEQ ID NO: 53.
	In a general teaching, Stef et al provides methods of making and designing nucleic acid probes for detection of SNPS in any target nucleic acid sample (abstract).   Stef et al teach a sequence comprising a sequence substantially identical to the sequence of SEQ ID NO: 53 (see alignment below and (table 1, at page 78, SEQ ID NO: 2073). 
   SEQ ID NO: 53
CC PN   WO2011027219-A1.
CC PS   Claim 21; SEQ ID NO 2073; 
SQ   Sequence 21 BP; 4 A; 10 C; 5 G; 2 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 13;  DB 42;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGCGCTGCCCGCA 13
              |||||||||||||
Db          3 AGCGCTGCCCGCA 15

Stef et al teach wherein the probes may be utilized in amplification based assays to detect desired mutation (see e.g., pages 33, 48-49).   
	Given that the sequences recited as SEQ ID NOS: 53 was known in the prior art as evidence by Stef et al and means from designing probe sequences to detecting a desired SNP target  was known in the prior art as evidence by Stef, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to isolate, generate and utilize probes as taught by Stef et al, that are capable of targeting mutant (SNP) sequences for use in the real-time PCR assay as taught Chinnaiyan in view of Dodurga in in view of Ali and Saxty for the obvious benefit of increasing specificity of detecting specific FGFR mutants associated with various cancers, including bladder cancer. The isolation of oligonucleotides which targets specific mutant gene fusion sequences are within the ordinary artisan’s capabilities as evidence by Chinnaiyan and Dodurga and thus would only require routine optimization of parameters recognized in the art.

13.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnaiyan in view of Dodurga in in view of Ali and Saxty in view of Lamond et al (WO 2009037490, March 2009) and further in view of Millholland et al (Research and Reports in Urology, 4:33-40, June 2012).
Chinnaiyan in view of Dodurga in in view of Ali and Saxty teach a method for treating  bladder cancer in a patient comprising steps of administering a FGFR inhibitor to the patient if a biological sample from the patient  has been determined to comprise FGFR3 S249C, wherein the FGFR inhibitor comprises a compound having the structure of Formula I as described in the claims 1 and 31 depicted by Ali et al and Saxty et al, and wherein the determining the presence of FGFR3 S249C in a biological sample comprise method steps of performing an amplification based assay as discussed in Chinnaiyan and Dodurga.
	Chinnaiyan et al further teach reagents for performing amplification comprising a primer pairs that amplify a fusing junction of the gene fusion, probe that specifically hybridize to the gene fusion and primer pairs that hybridize to a 5’ member or 3’ member of a gene fusion reagent, sequence primer that binds to the gene fusion and generates an extension product that spans the fusion junction of the gene fusion and label ([0011]).   Chinnaiyan et al teach quantitative RT-PCR using a fusion specific primers (see Table 15 and para. [0161]).   Chinnaiyan further teach wherein the quantitative RT-PCR assay comprise of a real-time PCR system [0161].
	The references in combination do not teach wherein the real-time PCR system is performed with one or more probes comprising SEQ ID NO: 53.
	In a general teaching, Lamond et al teach an oligonucleotide sequence comprising a sequence substantially identical to the sequence of SEQ ID NO: 40 (see alignment below and page 31 and sequence recited on lines 3).   Lamond et al teach wherein the sequences is a gene specific sequence for FGFR3 mRNA and is utilized in a one-step RT-PCR to detect FGFR3 spliced mRNA valiant detection (see page 31, first paragraph).
  

SEQ ID NO: 40
AWL53451
CC PN   WO2009037490-A1. SEQ ID NO: 40
SQ   Sequence 24 BP; 2 A; 9 C; 9 G; 4 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 17.6;  DB 35;  Length 24;
  Best Local Similarity   94.4%;  
  Matches   17;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACGTGCTGGAGYGCTCC 18
              ||||||||||||:|||||
Db          3 GACGTGCTGGAGCGCTCC 20




The combination of the reference, while teaching the utilization of a real-time PCR assay (Chinnaiyan et al), the references do not expressly teach wherein the real-time assay further comprise the use of a 3’ blocking oligonucleotide.
In a general teaching, Millholland et al teach detection of low frequency FGFR3 mutations in the urine of bladder cancer patients, wherein said method comprises performing real-time quantitative PCR with locked nucleic acid blocking oligonucleotides.   Millholland et al teach wherein the assay comprises primers probes and blocking oligonucleotide to detect S249C (see page 35, col. 1, section entitled “Real-time quantitative PCR with locked nucleic acid blocking oligonucleotides”).   Millholland et al teach that the method is advantageous for detecting low levels of mutant DNA in a desire sample such as urine.  
It would have been prima facie obvious at the time of the effective filing date of the claimed invention to have been motivated to have modified the real-time PCR assay for detection of bladder cancer as taught by Chinnaiyan in view of Dodurga in in view of Ali and Saxty in view of Lamond et al to encompass a blocking oligonucleotide in the real-time PCR assay as taught by Millholland et al.  The ordinary artisan would have been motivated to do for the obvious benefit of detecting low levels of mutant DNA in the urine sample with increased sensitivity as suggested Millholland et al.  


14.	Claim 35 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnaiyan et al in view of Dodurga et al in view of Ali et al and Saxty et al as previous discussed above and further in view of Pan et al (US 20120134993, May 2012).
Regarding claim 35, Chinnaiyan in view of Dodurga in in view of Ali and Saxty teach a method for treating  bladder cancer in a patient comprising steps of administering a FGFR inhibitor to the patient if a biological sample from the patient  has been determined to comprise FGFR3 S249C, wherein the FGFR inhibitor comprises a compound having the structure of Formula I as described in the claims 1 and 31, and wherein the determining the presence of FGFR3 S249C in a biological sample comprise method steps of performing an amplification based assay as discussed in Chinnaiyan and Dodurga.
	Chinnaiyan et al further teach reagents for performing amplification comprising a primer pairs that amplify a fusing junction of the gene fusion, probe that specifically hybridize to the gene fusion and primer pairs that hybridize to a 5’ member or 3’ member of a gene fusion reagent, sequence primer that binds to the gene fusion and generates an extension product that spans the fusion junction of the gene fusion and label ([0011]).   Chinnaiyan et al teach quantitative RT-PCR using a fusion specific primers (see Table 15 and para. [0161]).
	Dodurga et al., like Chnnaiyan teach selection of primers used in PCR to detect the FGFR3 specific mutation, such as e.g., S249C (see page 90 and Table 2).
	The references in combination do not teach wherein the primer pair comprise the sequence of SEQ ID NO: 25 and 26.
	In a general teaching, Pan et al teach compositions and method of identifying biospecific soluble receptor binding proteins, wherein said protein may comprises of fibrolast group factors (FGF) and wherein said proteins can be used to treat cancers characterized by solid tumor growth as well as other diseases, wherein said cancers may comprise of bladder cancer (Abstract, [0002], [0007), Table 4 and page 24).    Pan et al teach a sequence(s) comprising a sequence(s) substantially identical to SEQ ID NOS: 25 and 26 (See alignment below).  Pan et al further discuss the use oligonucleotides recited therein as primers for use in amplification based reactions ([0022], [0246] and Table 14). 
(SEQ ID NO: 25)
US-13-260-408-9
; Sequence 9, Application US/13260408
; Publication No. US20120134993A1
;
US-13-260-408-9

  Query Match             100.0%;  Score 18;  DB 42;    Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCATCCGGCAGACGTACA 18
              ||||||||||||||||||
Db        386 GCATCCGGCAGACGTACA 403

(SEQ ID NO: 26)
US-13-260-408-16
; Sequence 16, Application US/13260408
; Publication No. US20120134993A1
;
US-13-260-408-16

  Query Match             100.0%;  Score 15;  DB 42;  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCCCGCCTGCAGGAT 15
              |||||||||||||||
Db          1 CCCCGCCTGCAGGAT 15

Given that the sequences recited as SEQ ID NOS: 25 and 26 were known in the prior art as evidence by Pan et al and means from designing primer sequences are commonly known in the art as evidence by the combination of the cited prior art of Chinnaiyan in view of Dodurga in in view of Ali and Saxty, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to isolated and generate a number of primers specific to FGF mutant genes using FGF constructs as taught by Pan for the  obvious benefit of increasing primer specificity for detection of FGFR mutant associated various FGF related cancers, such as bladder cancer.  The isolation of oligonucleotides which targets specific mutant gene fusion sequences are within the ordinary artisan’s capabilities as evidence by Chinnaiyan and Dodurga and thus would only require routine optimization of parameters recognized in the art.
Response to Arguments
I.	Applicant’s arguments regarding the 35 USC 103 rejection directed to the claims 1, 3, 5, 16, 17, 20, 23 and 31:
15.	Applicant traverses the rejection on the following grounds:  Applicant summarizes the examiner’s rejection and states that rather than FGFR3 single nucleotide polymorphisms, Chinnaiyan identifies FGFR3 gene fusions as therapeutic targets for FGFR inhibitors (whereas the present disclosure relates to gene fusion as diagnostic markers and  clinical targets for cancer).  Applicant cites a portion of paragraph [0012] as support that the reference teaches identifying cancer in the subject when the gene fusion is present in the sample.  Applicant highlights a portion of para. [0172] and states that the reference of Chinnaiyan teaches that “FGFR3 mutant cell lines were not indicating that FGFR fusion may exhibit exquisite sensitivity to FGFR inhibitors”.   Applicant notes by differential sensitivity of ‘FGFR fusion positive versus FGFR mutant bladder cancer xenograft growth to FGFR inhibitor, Chinnaiyan suggests that bladder cancer cells harboring “FGFR3 S249C are not sensitive to FGFR inhibitors.  Applicant states that Figure 4 shows that increasing doses of PD173974 fail to decrease tumor growth in HT1197 xenografts, which harbor FGFR3 S249C.  Applicant concludes that Chinnaiyan teaches away from the currently claimed invention.  
	Applicant states that neither Dodurga nor Ali or Saxty, alone or in combination, remedies deficiencies in the teachings of Chinnaiyan,   Dodurga fails to teach or suggest the significance if FGFR3 S249C in clinical managements of bladder cancer patients.   Applicant cites paragraph [0095] of Dondurga and states that the reference teaches that their data suggest that these mutations are detected homogenously regardless of the tumor classification and tumor grade in their study.   Applicant states that regarding Ali, that the reference is directed to treatment of cholangiocarcinoma with agents that inhibit FGFR2.   Applicant states that in Ali bladder cancer is only mentioned once as a cancer that may be modulated by FGFR inhibitor LY2874455.  Applicant states that finally, while Saxty mentions JNJ42756493 along with numerous other compounds, the reference fails to teach or suggest that JNJ-42756493 provides therapeutic benefit to bladder cancer patients harboring a FGFR 3 single nucleotide polymorphisms.  Applicant states that one of ordinary skill would at have combined the combination of the cited prior art to arrive at the claimed invention.
II.	Examiner’s Response
16.	Applicant’s arguments are thoroughly reviewed and considered but are not found persuasive for the reasons that follow. The Examiner acknowledges applicant’s arguments but respectfully disagree.  In response to Applicant’s arguments regarding the teachings of Chinnaiyan et al and ‘teaching away’ from the claimed invention, the Courts notes “When a piece of prior art ‘suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant’ the piece of prior art is said to ‘teach away’ from the claimed invention. In re Gurley, 27 F.3d 551, 553 (Fed.Cir.1994). As with other subsidiary obviousness inquiries, ‘[w]hat a reference teaches and whether it teaches toward or away from the claimed invention are questions of fact.’ [Winner Intern. Royalty Corp. v. Wang, 202 F.3d 1340, 1349 (Fed. Cir. 2000)] (internal quotations omitted). However, obviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness. Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. See id. at 1349 n. 8 (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”). Where the prior art contains ‘apparently conflicting’ teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered “for its power to suggest solutions to an artisan of ordinary skill.... consider[ing] the degree to which one reference might accurately discredit another.’ In re Young, 927 F.2d 588, 591 (Fed.Cir.1991).” Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006) (emphases added). In this case,  the claims are drawn to a method of treating bladder cancer, the method comprising administering a FGFR inhibitor to the patient if a biological sample from the patient comprises FGFR3 S249C, and wherein the FGFR inhibitor comprises the recited structure known as JNJ-42756493.    The claims are sufficiently broad such that the claims do not require that the patient specifically comprise the recited FGFR3 S249C but rather inherently look for the recited mutation in a bladder cancer patient and if it is present, then administer the recited inhibitor.  Chinnaiyan teaches detecting bladder cancer in a patient by detecting FGFR  gene fusion in a sample from a subject (e.g., [0012]). Chinnaiyan et al expressly teach “in some embodiments, the treatment course of action comprises administration of a gene fusion pathway inhibitor when the gene fusion is present in the sample. Chinnaiyan et al analyze different FGFR fusion cell lines, including bladder cancer cell lines, and their variability to treatment with various concentration of  the inhibitor PD173074, wherein at least one of the bladder cell lines comprise the activating point mutations FGFR3 S249C [0172].    The claims of the instant invention do not require a specific sensitivity to the inhibitor or a specific responsiveness of tumor cells to treatment of the inhibitor.  Thus, given the broad scope of the claims,  Chinnaiyan does not teach away from the instant invention.  The secondary reference of Dodurga et al  was cited to further support the association of the FGFR S249C mutation in bladder cancer.  The citation noted by Applicant confers the recognized need in the prior art for analysis of the  FGFR3 mutations in sample in the clinical management of bladder cancer patients.   The prior art teachings of Ali et al and Saxty are cited to identify other FGFR inhibitors, i.e., JNJ42756493, besides the inhibitor taught by Chinnaiyan are useful in the treatment of cancer, such as bladder cancer.  The examiner maintains that the combination of the cited prior art provides a prima facie case of obviousness.   Applicant is reminded that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 2007) (citing KSR, 82 USPQ2d at 1396).  Thus, the rejection is maintained.

III.	Applicant’s arguments regarding the 35 USC 103 rejections directed to claims 18, 19, 21, 22 and 35:
17.	(a)	Regarding the rejections to claims  18 and 19 under 35 USC 103 as being unpatentable over Chinnaiyan et al in view of Dodurga in view of Ali and Saxty and further Mengual et al, Applicant asserts that Mengual teaches multiplex preamplification of specific cDNA targets prior to gene expression analysis by TaqMan arrays.
(b)	Regarding the rejection to the claim 21 under 35 USC 103 as being unpatentable over Chinnaiyan in view of Dodurga in view of Ali and Saxty and further rin view of Stef, Applicant asserts that Stef teaches high throughput detection of small genomic deletions and insertions.
(c)	Regarding the rejection to claim 22 under 35 USC 103 as being unpatentable over Chinnaiyan in view of Dodurga in view of Ali and Saxty in view of Lamond et al and further in view of Millholland et al, Applicant state Lamond teaches targeted modulation of gene expression and Millhollabnd teaches detection of low frequency “FGFR3 mutations in the urine of bladder cancer patients using next-generation deep sequencing.
(d)	Regarding the rejection to the claim 35 as being unpatentable over Chinnaiyan in view of Dodurga in view of Ali and Saxty and further in view of Pan et al, Applicant asserts that Pan et al teaches compositions and methods for using multi-specific -binding proteins comprising an antibody-receptor combination.   Applicant states that the combination of the cited prior do not include all of the features of the claim 1 and therefore do not render the claims obvious. 
IV.	Examiner’s Response
18.	The examiner acknowledges arguments above at (a) through (d) but notes in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In each of the cases recited above the combination of the cited prior art references were cited for the express teaching as indicated in the prior office and motivation do so recited therein.   The examiner maintains the rejections directed to the claim 1 for the reasons recited above.  applicant’s arguments are not found persuasive to obviate the rejections of the prior Office action noted above.   Accordingly, the rejections are maintained.
Conclusion
19.	No claims are allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637